Case 2:19-cv-06158-SB-PLA Document 65 Filed 04/25/21 Page 1 of 1 Page ID #:329
                                                                 April 25, 2021
                                                                      VPC
   1
                                                                        JS-6
   2
   3
   4
                             UNITED STATES DISTRICT COURT
   5
                           CENTRAL DISTRICT OF CALIFORNIA
   6
   7
       A.S.M.V., V.R.V., A.C.V., Minors, by ) Case No.: 2:19-CV-06158-SB-PLA
   8   and through their guardian ad litem  )
       VICTORIA K. CASTRO, successors in ) ORDER DISMISSING ENTIRE
   9   interest to ADRIAN VILCHES,          ) ACTION WITH PREJUDICE
                                            )
  10                Plaintiffs,             )
                                            )
  11          vs.                           )
       COUNTY OF LOS ANGELES; DOES ))
  12   1 through 10, inclusive,             )
  13                Defendants.             )
                                            )
  14                                        )
                                            )
  15                                        )
                                            )
  16
  17            IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
  18   entitled action is dismissed in its entirety, with prejudice, pursuant to Federal Rules
  19   of Civil Procedure, Rule 41(a)(1). All parties to bear their own attorney’s fees and
  20   costs.
  21            IT IS SO ORDERED.
  22
  23   DATED: April 23, 2021
  24
  25                                            _____________________________
                                                  Stanley Blumenfeld, Jr.
  26                                            United States District Judge
  27
  28
                                        -1-
                   ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
